Title: To George Washington from Colonel Moses Hazen, 8 February 1780
From: Hazen, Moses
To: Washington, George


          
            Sir—
            Morristown Feby 8th 1780
          
          As Mr Tichenor has very injudiciously prevented Genl Bayley Col. Bedle & Mr Jonathan Child from attending a hearing on this matter at this time & place, agreeable to your Excellencys orders for that purpose & as Mr Tichenor has accused Gen. Bailey with some part of the Charges of which he himself herein

stands impeached, & as he pleads innocent & says he is ready to justify himself in his publick employment in every case wherein he stands accused, either by me or others & as he says ardently urging for an opportunity to justify himself before a Court martial which he likewise says he cannot do unless the Court may be held in the district where these charges arose, & as I wish Mr Tichenor may have a fair trial & be indulged in every reasonable request, I beg to propose that Mr Tichenor may point out the time & place, when, & where, it will be most convenient for him to attend a Court Martial that such a Court may be ordered, and that the same Court may be authorized to examine into the conduct of Genl Bailey, Col. Bedel Mr Jonathan Child, Matthew Lyne, or any other officer upon such charges as may be exhibited against them, & proper notice given, and that in case at such inquiries there should be ground to put the person or persons on their defence before a General Court Martial, then & in that case the same Court which may be ordered to try Mr Tichenor, may at the same time & place try any & all other offenders also: all which is submitted to your Excellencys will & pleasure—
          
            Moses Hazen
          
        